Title: Thomas Jefferson’s List of Facts to be Questioned in the Answer of the President and Directors of the Rivanna Company, [ca. 31 May 1819]
From: Jefferson, Thomas
To: 


          
             ca. 31 May 1819
          
          
            
              Answer.
              
                  Facts to be questioned or proven.
            
            
              pa. 1.
              1.
              they say that under the act of 1764 nothing appears to have been done till 1794.
            
            
              
              2.
              prove 
               it effected to Milton under that act and not contemplated further, & nothing more done till Magruder’s dam erected 1800.
            
            
              
              3.
              
              that the def. Meriwether & Fr. Walker, as trustees gave Magruder 700. out of 900. D to erect his lock.
            
            
              
              4.
              
              that
              Henderson’s dam was not erected till 1779.80. yet no navign before.
            
            
              
              5.
              
              
              it was not abated till 1806. but their proofs of navign are 1793. & 1804. both while H’s dam was up.
            
            
              
              6.
              1810. Sep. 12. their meeting at Shadwell mills. see Docum. No 4. their extravagant resolns.
            
            
              
              7.
              1811. May. meeting at Shadwell mills. agreement recorded, which see.
            
            
              
              8.
              prove
               the extent of the bason they agreed to make.
            
            
              
              9.
              
              the extent of that they made.   if equivalent to the spring valley.
            
            
              
              10. 
              
              the time when they were to make it—&if Shoemaker stopped it? and why.
            
            
              
              11.
              
              what I did, & why, which they call filling it up.
            
            
              pa. 6.
              12.
              they deny that they claimed the surplus water only. conseqly they now claim a preference.
            
            
              
              13.
              they deny agreeing to elevate the bottom of openg in upper lock gate above bottom of forebay. see their record and my lre of Aug. 25. 16
            
            
              
              14.
              the shoal below, double filling of upper chambers, leakage of lock gates.
            
            
              
              15.
              irregularities of boatmen.
            
            
              
              16.
              bibulging of upper as well as lower chamber.
            
            
              
              17.
              present state of locks, & injury to canal if they are blown up.
            
            
            
              pa. 5.
              18.
              they say ‘they offered to assist in widening the canal’ & that they ‘afterwards did widen it.’
            
            
              
              19.
              the bason & passing place above (of no advantage to the mill) was all they did.
            
            
              pa. 8.
              20.
              they assert that the obstructions above the Sec’s ford, & below the Sandy falls are as great as between these berms.
            
            
              pa. 7.
              21.
              what is the amount of their work between the Sec’s ford and Moore’s ford.
            
            
              pa. 8.
              22.
              the comparative merits of their & our works at the Milton falls.
            
            
              pa. 7.
              23.
              they say ‘the products of my farms on the river above could be taken by water to my mill in consequence of their improvements.’
            
            
              pa. 11. 
              24.
              they  say ‘they exempted me from tolls which would amount to 400.D. per annum during the existence of ye corporn’
            
            
              pa. 7.
              25.
              they say that ‘their improvements above enhanced the emoluments of my mills by facilitating transportn to it’
            
            
              pa. 7.
              26.
              they say ‘that more than   thousand barrels of flour & a large qty of tobo came down in boats in ye season 17–18.’
            
            
              pa. 9.
              27.
              what was the state of the river & of the facts in the experiments in 93.04. & mr P. Minor’s? & was not Hend’s dam then up.
            
          
        